— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered June 14,1984, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant did not request that counsel be present at the investigatory lineup. Therefore, it was not error to conduct such lineup without counsel being present, even though the detective was aware that defendant had an unrelated criminal matter pending upon which he was represented by counsel (see, People v Hawkins, 55 NY2d 474, cert denied 459 US 846; People v Earley, 118 AD2d 868; People v Robertson, 109 AD2d 806). Although the detective’s trial testimony regarding the lineup constituted improper bolstering (see, People v Holt, 67 NY2d 819) there is no significant probability that the jury would have acquitted defendant in the absence of his testimony (see, People v Johnson, 57 NY2d 969). Viewing the *821evidence in the light most favorable to the prosecution, we find the evidence sufficient to support the conviction (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932). Weinstein, J. P., Niehoff, Lawrence and Eiber, JJ., concur.